Filed 5/26/21 P. v. Franco CA4/2

                     NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
     publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
                               publication or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 THE PEOPLE,

           Plaintiff and Respondent,                                      E073793

 v.                                                                       (Super.Ct.No. RIF1408130)

 RICKY CAMPOS FRANCO,                                                     OPINION

           Defendant and Appellant.



         APPEAL from the Superior Court of Riverside County. David A. Gunn and F.

Paul Dickerson III, Judges. Affirmed in part; reversed in part with directions.

         Jason L. Jones, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Xavier Becerra, Attorney General, Lance E. Winters, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and Allison V.

Acosta, Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
       A jury found defendant and appellant Ricky Campos Franco guilty of three

counts of attempted voluntary manslaughter (Pen. Code, §§ 664, 192, subd. (a).)1 The

jury found true the allegations that, during two of the attempted killings, (1) defendant

personally and intentionally discharged a firearm resulting in great bodily injury (§

12022.53, subd. (d)); and (2) defendant personally inflicted great bodily injury (§

12022.7, subd. (a)). The jury also found true the allegations that, during all three of the

attempted killings, defendant personally used a firearm. (§ 12022.5, subd. (a).)

       The jury found defendant not guilty of the greater charges of three counts of

attempted murder. (§§ 664, 187, subd. (a).) The jury found untrue the allegations that

(A) the three attempted killings were willful, deliberate, and premeditated (§ 189); (B)

the three attempted killings were committed for the benefit of, at the direction of, or in

association with a criminal street gang (§ 186.22, subd. (b)(1)(C)); (C) during one of the

attempted killings, defendant personally and intentionally discharged a firearm resulting

in great bodily injury (§ 12022.53, subd. (d)); and (D) during one of the attempted

killings, defendant personally inflicted great bodily injury (§ 12022.7, subd. (a)).

       The trial court found true the allegation that defendant had a previous conviction

in Texas for aggravated robbery, which qualified as a prior strike conviction (§§ 667,

subds (c) & (e)(1), 1170.12, subd. (c)(1)) and a prior serious felony conviction (§ 667,

subd. (a)). The trial court sentenced defendant to prison for a term of 25 years, eight

months.


       1 All further statutory references are to the Penal Code unless otherwise
indicated.

                                             2
       Defendant raises four issues on appeal. First, defendant contends the trial court

erred by denying defendant’s pretrial motion for the court to revoke his status as a self-

represented litigant and appoint counsel. Second, defendant asserts the trial court erred

by denying the same motion when it pertained to the bifurcated trial on the prior

conviction allegations and the sentencing hearing. Third, defendant contends the

enhancements for personally and intentionally discharging a firearm resulting in great

bodily injury (§ 12022.53, subd. (d)) must be stricken. Fourth, defendant asserts the

presentence incarceration fee (§ 1203.1c) must be stricken. We affirm in part and

reverse in part with directions.

                     FACTUAL AND PROCEDURAL HISTORY

       A.     DEFENDANT’S CRIMES

              1.     THE PEOPLE’S CASE

       Roberto Franco (Brother) is defendant’s half-brother. Brother is a member of the

Eastside Wilmas street gang, located in Wilmington, California. Defendant has tattoos

strongly indicative of membership in the Eastside Wilmas, such as “Wilmas” tattooed

across his abdomen. Richard Franco (Nephew) is defendant’s nephew and Brother’s

son. In April 2019, Nephew was 26 years old. Damien Nava (Nava) is Nephew’s

friend. Nava is a member of the Family Mob street gang, in Orange County.

       On June 16, 2014, at approximately 11:30 p.m., Nephew and Nava (collectively,

the sellers) went to a McDonald’s to sell marijuana. The sale was arranged in advance

for approximately $200, but the purchasers were people who the sellers did not know

well. The purchasers were Demoundray Johnson (D.J.), and D.J.’s brother Dante


                                             3
Johnson (collectively, the brothers).2 Nephew met D.J. on Facebook when D.J. sent

Nephew a message asking to buy marijuana from Nephew. On Facebook, Nephew saw

that he and D.J. shared a mutual friend, Gilbert Moreno. Nephew asked Moreno about

D.J. Moreno said that he knew the brothers cousin, Reginald Hamilton, and that

“they’re cool.”

      At the McDonald’s, the brothers robbed the sellers at gunpoint. The brothers

took the sellers’ cell phones, Nephew’s wallet, and the marijuana, which weighed one

ounce. After the robbery, Nephew saw that Hamilton was selling the cell phones on

Facebook. Nephew sent a message to Hamilton via Facebook stating that he wanted the

sellers’ stolen property returned. Hamilton agreed to leave the phones and Nephew’s

identification at a mutual acquaintance’s house for Nephew to pick-up. Brother picked

up the property. When Nephew again had his cell phone in his possession, he began

receiving death threats from Hamilton due to Hamilton’s belief that Nephew had

disrespected Hamilton.

      On June 18, 2014, Nephew went to see Brother, who was at the home of a

cousin, Ruben Franco. Nephew told Brother about the death threats. Nephew found

pictures of D.J. and D.J.’s Cadillac on Facebook and showed the pictures to Brother.

Nephew also told Brother the name of the street Hamilton lived on, which Nephew

learned through friends. Brother instructed Nephew to go to Nephew’s girlfriend’s



      2  In this opinion we use first names for people who share the same last name as
other people involved in the case, in order to make the facts clearer. No disrespect is
intended.

                                           4
trailer, pick up Nephew’s baby and girlfriend (Girlfriend), and whatever he needed to

leave because Brother planned to help Nephew flee due to the death threats. Brother

had Richard Uribe, a family friend and fellow Eastside Wilmas street gang member,

follow Nephew to the trailer park where Girlfriend lived to ensure no harm came to

Nephew.

      After Nephew and Uribe arrived at Girlfriend’s trailer, others began gathering at

the trailer including defendant, Brother, Ruben, and Nava. Hamilton called Nephew

with another death threat while the group was at Girlfriend’s home. Brother took the

phone and argued with Hamilton, which resulted in Hamilton threatening Brother.

After the phone call, someone said, “[L]et’s go see where these fools are at.” Nephew,

his son, and Girlfriend went to Brother’s house.

      Defendant and Brother got into a Subaru, with Brother driving and defendant in

the passenger seat. Nava and Uribe got into a Volkswagen SUV, with Uribe driving

and Nava in the passenger seat. Brother drove to the street where he believed Hamilton

lived and “just drove up and down the street.” Uribe and Nava followed behind

defendant and Brother.

      Eventually, Brother saw D.J.’s gold Cadillac. There were three people inside the

Cadillac: the brothers and Hamilton. The Subaru, with defendant and Brother inside,

“pull[ed] up next to the Cadillac and then [defendant] fired” two or three shots. The

Cadillac made a right turn, and the Subaru and Volkswagen followed. After more

driving and turns, defendant fired more shots at the Cadillac. Brother crashed the

Subaru into a light pole. The Volkswagen stopped next to the Subaru. Defendant


                                            5
tossed a rifle into the Volkswagen, and defendant and Brother entered the Volkswagen.

Uribe drove away from the crash site. One of the men inside the Volkswagen

recognized the home of an acquaintance. Defendant and Nava exited the Volkswagen

and went to the acquaintance’s home. Shortly thereafter, Sheriff’s deputies came to the

acquaintance’s home and arrested defendant. There were no bullet strikes or bullet

holes on the Subaru.

       Riverside County Sheriff’s deputies found D.J.’s Cadillac approximately one-

half mile away from the Subaru, stopped next to a sidewalk. D.J.’s Cadillac sustained at

least 20 gunshots along the driver’s side and rear end of the vehicle. During the

shooting, D.J. suffered “gunshot wound[s] to the back of his head, back of his neck, and

to his [l]eft thigh.” D.J. was placed in an induced coma for a month. D.J. was then

transferred by ambulance to a second hospital “because his brain was bleeding and it

wouldn’t stop,” and then he was transferred to a rehabilitation hospital where he stayed

for a couple of months relearning how to walk and speak. Nearly five years after the

shooting, D.J.’s left side was paralyzed, he walked with a walker, and his speech was

slurred. During the shooting, Dante was shot in his right thigh, left arm, and left hand.

Nearly five years later, he was still unable to use his fingers. Hamilton suffered gunshot

wounds on his right calf and left upper thigh. Hamilton stayed in the hospital for one

day.

       Sheriff’s deputies found a semiautomatic handgun on the floorboard of the

Cadillac, underneath the driver’s seat. A revolver was found close to the Cadillac, “in

the bushes near the sidewalk.”


                                            6
              2.     DEFENDANT’S CASE

       Defendant testified at trial. Brother was at Ruben’s house helping Ruben move

when Nephew came to the house tell Brother about Hamilton’s threats. Nephew looked

scared. Brother told Nephew to go home, pack, and get the baby. Uribe left when

Nephew left. Brother and defendant went to Girlfriend’s trailer to help “get [Nephew]

out [of] there.”

       At Nephew’s house, defendant heard Brother arguing on the phone. After the

phone call ended, Brother told defendant that the people who robbed Nephew were

threatening to kill Nephew and were now threatening to kill Brother, and that they were

planning to come to Girlfriend’s home. Nava said, “ ‘That’s them right there,’ ” and a

Cadillac and Altima passed by. The Altima belonged to Hamilton’s brother.

       Brother, Ruben, and Uribe got into Uribe’s Volkswagen with Uribe driving.

Defendant sat down in the passenger seat of the Subaru. Defendant could not name the

driver of the Subaru in court because, if he did, then he would be killed in jail, but he

did say the driver of the Subaru was not Brother, Ruben, Uribe, or Nephew; Defendant

could not say if Nava was the driver. Once defendant and the unidentified driver of the

Subaru (the Driver) were inside the Subaru, the Driver placed a gun next to defendant.

The Driver followed Nephew part of the way as Nephew drove to Brother’s house. “All

[defendant] wanted was a ride home”; and he believed that he was in the Subaru for a

ride home. The Driver told defendant that, before the Driver drove defendant home,

they would “turn back around and make sure they are not by” Nephew’s girlfriend’s




                                             7
home. After driving by Nephew’s girlfriend’s home, the Driver began driving

defendant home.

       As the Driver drove “he said, ‘That’s them.’ ” Defendant saw the Cadillac and

the Altima. The Driver grabbed the gun and fired. Defendant saw a person in the

Cadillac or Altima also pointing a firearm and he heard two shots that he believed came

from the Cadillac or Altima. The Driver drove away, but the Cadillac and Altima

followed. After various turns down different streets, defendant was in a position to see

the backseat passenger in the Cadillac pass a firearm to the front seat passenger. After

more turns, the Subaru was behind the Cadillac. The Cadillac slowed, and the Subaru

passed alongside of it. The Cadillac driver rolled down his window and pointed a gun

at the Subaru. Defendant pointed the gun at the Cadillac and began firing. Defendant

was aiming for the driver of the Cadillac but shot the entirety of the Cadillac because

the vehicles were moving. “[Defendant] shot and [he] kept firing [because he] had guns

pointed at [him].” Defendant “was trying to protect [his] own life.” Then the Subaru

crashed.

       Defendant was born in 1984. Defendant was a member of the Eastside Wilmas

when he was younger but, by 2014, he no longer considered himself a member of the

gang. Defendant did not “throw up a gang sign” during the shooting and neither did the

victims. Defendant did not speak to the victims on the telephone and never asked the

victims where they were from. The shooting “ha[d] nothing to do with gangs”; “[i]t just

ha[d] to do with family.”




                                            8
       B.     PROCEDURAL HISTORY

       On June 23, 2014, the original complaint charging defendant and Brother was

filed in the case. The Public Defender was appointed to represent defendant. At the

arraignment, defendant was represented by deputy public defender Emma Smith. On

June 25, 2014, an amended complaint was filed. On July 7, the Public Defender

declared a conflict of interest. The trial court relieved the Public Defender and

appointed Greg Comings of the Law Offices of Gregory H. Comings to represent

defendant.3 Defendant was arraigned on July 18, 2014, and he was represented by Mr.

Comings. Mr. Comings represented defendant at the preliminary hearing on July 14,

28, and 29, 2015.

       On November 17, 2016, the trial court granted a motion for defendant to change

counsel to Parwana Anwar, a private attorney. On March 29, 2017, Ms. Anwar filed a

written motion to continue the April 4, 2017 trial date. Ms. Anwar asserted a

continuance was needed because (1) the discovery in the case was lengthy, (2) the

prosecutor assigned to the case recently changed, and (3) Ms. Anwar and the new

prosecutor needed time to discuss a pretrial resolution of the case. The trial court

granted the motion and continued the trial to June 13, 2017.




       3   The July 7, 2014 minute order reads, “VMB attorneys appointed. [¶]
Defendant represented by Greg Comings.” We infer “VMB attorneys” is short for
Virginia M. Blumenthal Law Offices, which is on the conflicts panel. We also infer
that, in the minute order, the clerk erred in entering “VMB attorneys” because the
preliminary hearing transcript reflects Mr. Comings worked at the Law Offices of
Gregory H. Comings.

                                             9
        On June 9, 2017, Ms. Anwar again moved the court to continue the trial date.

Ms. Anwar asserted that (1) she and Brother’s counsel were hoping to resolve the case

prior to trial and were trying to have discussions with the prosecutor; and (2) the

prosecutor had not yet provided gunshot residue (GSR) test results for defendant,

Brother, and the three victims. The trial court granted the motion and continued the trial

to September 6, 2017. On August 8, 2017, the trial court found that defendant was

indigent. More continuances were granted in the second half of 2017.

        In January 2018, Ms. Anwar applied for funds for GSR testing after learning the

prosecution would not be conducting its own tests. On March 1, 2018, the trial court

granted the request for funds. On March 5, 2018, a motion to continue trial was filed by

Nicolas J. Estrada, as defendant’s attorney. Mr. Estrada asserted the March 16, 2018,

trial date needed to be continued due to defendant recently retaining Mr. Estrada. On

March 13, 2018, Ms. Anwar filed a motion to continue the trial date. Ms. Anwar

asserted the continuance was needed because (1) defendant was seeking to substitute in

Mr. Estrada; and (2) the GSR testing process would take more time. On March 16,

2018, the trial court relieved Ms. Anwar as defendant’s counsel, substituted in Mr.

Estrada, and granted the motion for a continuance. The trial was set for September 11,

2018.

        Defendant had two codefendants: Brother and Uribe. On July 6, in chambers,

one of the parties requested a continuance of the trial date to September 19, 2018. On

the record, Brother said he would not waive time past September 11. Defendant

requested to be self-represented. The trial court, with Judge Helios Hernandez


                                            10
presiding, said, “That’s a real big decision. Do you really want to do that?” Defendant

said he would use the law library to prepare his case and confirmed he wanted to be

self-represented. The trial court warned, “It is never going to be as good and as easy as

you think it is.” The trial court noted that the case was 1,000 days old and estimated

that the case would be delayed another 10 months if defendant switched to being self-

represented. The court continued defendant’s request so that Judge David A. Gunn

could decide “whether or not he wants to let this trial get delayed.” Brother’s counsel

said, “My client does object to any further delay. This case is almost four years old. I

have been ready to try this case for a year and a half. [¶] . . . [¶] And I have only been

on it for two years.” The trial court set the trial date for Brother and Uribe for

September 19, 2018.

       On July 9, 2018, the trial court, with Judge David A. Gunn presiding, heard

defendant’s request to be self-represented. The trial court noted that defendant had been

represented by two private attorneys (Ms. Anwar and Mr. Estrada), that the preliminary

hearing was in 2015, and that trial was scheduled for September. The trial court said it

did not intend to change the trial date, so it would grant defendant’s request only if

defendant could tell the court that he would be ready for trial in September. Defendant

said, “I should be ready about that date, Your Honor.” The trial court warned defendant

that “it is a very foolish thing to represent yourself on these types of charges,” that

defendant would be “up against an experienced prosecutor,” and that the court could not

assist defendant “in any type of legal research.” Defendant said he understood and that

he wanted to represent himself. The prosecutor said, “[T]he case is so old it has already


                                             11
had its fourth birthday.” The trial court again said it intended to keep the September

trial date. The trial court relieved Mr. Estrada and granted defendant’s request to be

self-represented.

       The trial court explained that defendant would need to select an investigator from

a list, then the court would appoint the investigator, and defendant would be given an

initial allotment of investigator hours and any additional allotment would need to be

granted by the court’s funding panel after an application by defendant. Defendant said

he was familiar with the application process.

       On August 17, 2018, the trial court held a trial readiness conference. Defendant

said he had made a formal discovery request but had not yet received discovery, and

defendant had dismissed his investigator because the investigator refused to accept calls

from the jail, so defendant wanted a different investigator appointed. The court said it

would appoint a different investigator for defendant. The prosecutor said she told

defendant that discovery had been provided to defendant’s previous attorney and that

defendant would need to obtain the discovery from the prior attorney. The trial court

made an order for Mr. Estrada to provide all of the discovery to defendant forthwith.

Defendant asked the court for an order directing the jail to give defendant access to the

telephone from 6:15 p.m. to 7:00 p.m. so that defendant could “contact any witnesses,

investigator, anybody to help me in this defense.” Defendant explained that his

telephone access was limited due to the overcrowding in the jail. The court said

defendant would need to provide more detail in a motion.




                                            12
        On September 7, 2018, defendant moved to continue the September 19 trial date.

Defendant declared that he was not ready for trial because he had not yet received

discovery. The trial court granted the motion and continued the trial to January 15,

2019.

        On December 7, 2018, defendant moved to continue the trial. Defendant

declared he had not yet “receive[d] [his] full discovery,” so he was not ready for trial.

Defendant’s investigator declared that (1) she had received discovery from defendant’s

prior counsel on September 24, 2018; (2) that she had learned on November 13, 2018

that defendant would need to submit a new application for GSR test funding; (3) that on

November 26, 2018, the investigator received approval of defendant’s funding

application for the investigator to make photocopies and purchase flash drives; and (4)

on November 29, 2018, defendant’s application for funding for GSR testing had been

sent to the funding panel.

        The investigator explained that she had already documented the discovery she

had received; photocopied and redacted 274 pages, which contained 33 police reports;

and photocopied and redacted 134 pages of transcripts. The investigator still needed to

copy and redact approximately 450 pages of discovery; redact 11 audio interviews and

videos and put them on flash drives; go through 34 folders on a flash drive received

from counsel to redact and print or put on another flash drive; and receive approval of

new applications to replenish the funds for photocopying. The trial court granted the

motion and continued the trial to March 14, 2019.




                                            13
       On February 22, 2019, defendant filed another motion to continue the trial.

Defendant said he was not ready for trial because he had “not reviewed all [the]

evidence, still ha[d] not received [the] flash drive from [the] investigator[, and a]lso still

need[ed] to test G.S.R. and get prepared.” On March 12, 2019, the trial court, with

Judge David A. Gunn presiding, held a hearing on defendant’s motion. Brother’s and

Uribe’s attorneys were present at the hearing. The trial court said defendant’s motion

failed to provide any specifics as to why defendant was still unprepared for trial. The

court found that, in November, defendant’s investigator declared that defendant had

been provided with “most of the discovery at that time.”

       Defendant responded by requesting to be represented by counsel. Defendant

explained, “I tried everything I could as far as this case. I can no longer proceed. I

can’t comprehend everything that’s going on any further. I tried the best I could. I tried

to get GSR funding. Both times I’ve been denied. [¶] To this day I still do not have a

hundred percent discovery. There are videos I still—video surveillance I still haven’t

reviewed.”

       The trial court said defendant’s request was untimely because trial was set to

begin in two days. Defendant said, “I can’t comprehend what’s going on. I don’t know

what to do anymore.” The trial court said that the case was more than four years old,

that defendant was familiar with the case, that any discovery issues that remained were

minor and could be cured in a few days, and that defendant was aware of the need for

GSR funding in November 2018.




                                             14
       Brother’s counsel explained that the GSR testing could help defendant because it

could support a theory of self-defense. The trial court again noted that defendant had

been aware of the need for funding for GSR testing since November 2018. The trial

court said that if defendant’s funding application had been denied, then the court would

have to assume that defendant “is not going to get the GSR tested [because] he’s had

time to do that or to ask for a hearing before the pay panel.”

       Defendant again said, “I don’t comprehend what’s going on anymore. . . . I need

counsel.” The trial court noted that Brother and Uribe “had kept objecting to the

continuances of these trials.” Uribe’s counsel said he would rather have an attorney

representing defendant to avoid “the ills of a pro per [that] may splash over onto [his]

client,” therefore, Uribe did not object to a continuance. Brother’s counsel said, “I’m

still objecting.” Brother’s counsel explained that she filed a motion to sever because (1)

she was pursuing a different defense, and (2) Brother “ha[d] been refusing to waive time

since July.”

       The trial court said, “[I]t’s just an untimely request at this point. I’m inclined to

deny it.” Defendant said he was unable to access the computer kiosk every day and that

he did not have 100 percent of his discovery, such as various videos and GSR tests.

Defendant said, “I don’t know what I’m doing, Your Honor. I can’t proceed any further

than now.” The court again noted that defendant had been part of the case for four

years. Defendant said that for four years he “just prayed and hoped to get a good

lawyer.” The trial court responded, “You had good lawyers when you decided to

represent yourself. Again, I don’t know what lawyer I could give you that would


                                             15
change that perception.” Ms. Larson from the Public Defender’s Office was at the

hearing and said the office was available to be appointed, but Ms. Larson was not

familiar with the case.

       The trial court denied defendant’s motion for a continuance, finding that

defendant failed to demonstrate good cause. Due to the attorneys being involved in

other trials, the trial court continued the trial from March 14 to March 18, 2020. There

was not an explicit denial of defendant’s request to withdraw his status as a self-

represented litigant.

       On March 18, the trial court, with Judge John D. Molloy presiding, heard the

prosecutor’s motion to trail the trial in order to serve a witness. The trial court granted

the motion and trailed the trial to March 21. Defendant asked to withdraw his status as

a self-represented litigant. Defendant said he lacked knowledge of the law, could not

obtain funding for GSR testing, lacked videos that were part of the discovery, and did

not “know what [he’s] doing.” The trial court scheduled defendant’s motion for

reconsideration for March 21 before Judge Gunn.

       At the hearing on the motion for reconsideration, the trial court, with Judge Gunn

presiding, said no documents had been filed with further information for the court.

Defendant said he was “stressed out,” “can’t do the motions,” and “need[s] help.” The

trial court said, “[Y]ou can’t wait until the time of trial to request counsel. It’s

untimely.” The trial court noted that the complaint was filed in 2014, and defendant

waited until two days before trial to terminate his self-represented status. The trial court

again said, “It’s untimely.”


                                              16
       Defendant said he still lacked video and audio recordings that were part of the

discovery, so he did not “have all of the discovery even if [he] wanted to go to trial.”

The trial court noted that defendant knew of these discovery issues in November 2018

and could have asked for an attorney at that point and the trial court “probably would

have honored [defendant’s] request at that time, because we didn’t have a trial date, or

we[re] going to continue the trial date.” The trial court concluded, “But, again, two

days before trial isn’t sufficient time. I have to conclude it’s delay tactics, I mean, I

really do.” The trial court concluded, “I don’t find good cause to appoint an attorney for

[defendant] at this late date.”

       Later in the day on March 21, with Judge F. Paul Dickerson, III, presiding, the

parties announced they were ready for trial with the exception of defendant. Defendant

said, “I need counsel.” Defendant explained that he was missing video recordings,

needed transcriptions, and needed GSR tests. The trial court denied defendant’s request

to continue because Judge Gunn denied defendant’s request for counsel.

       The three defendants and the court agreed that Brother’s and Uribe’s attorneys

would cross-examine witnesses before defendant in order to assist defendant in

understanding the cross-examination process. Also, prior to trial, the trial court ruled

that an objection by one defendant would be considered an objection by all three

defendants, so as to preserve any issues for appeal. Uribe’s attorney and Brother’s

attorney said they would work with defendant as they would work with any

codefendant’s counsel. Voir dire commenced on March 27, 2019. On April 3, 2019,




                                             17
the jury was sworn, and the prosecution began presenting evidence. Uribe pled guilty

on April 4, 2019.

       Brother’s attorney handled exhibits for defendant while defendant testified on

direct examination, and she helped defendant with exhibits during recesses. Brother’s

attorney also raised objections to some of the prosecutor’s questions during the cross-

examination of defendant. For example, when the prosecutor asked, “What was [Uribe]

doing behind the Cadillac?” Brother’s attorney said, “Objection. Speculation.”

                                     DISCUSSION

       A.     PRETRIAL REQUEST FOR COUNSEL

       Defendant contends the trial court erred by denying his pretrial request for

counsel, which resulted in defendant’s constitutional right to counsel being violated.

       A defendant’s timely motion to be represented by counsel must be granted, but a

trial court may exercise its discretion when presented with a defendant’s untimely

motion. (People v. Lawrence (2009) 46 Cal.4th 186, 192; see also People v. Hill (1983)

148 Cal.App.3d 744, 756 [a motion for self-representation made on the eve of trial is

untimely].) In the body of defendant’s appellate argument, he applies the law for an

untimely motion. (People v. Gallego (1990) 52 Cal.3d 115, 164 [“factors a trial court

should consider when faced with a midtrial request to change from counsel

representation to self-representation”].) We infer from defendant’s reliance on the law

related to untimely motions that he concedes his motion was untimely and is asserting

the trial court erred by not granting the untimely motion.




                                            18
       In exercising its discretion regarding an untimely motion to return to

representation by counsel, the trial court must evaluate the totality of the circumstances

surrounding the motion. (People v. Lawley (2002) 27 Cal.4th 102, 149; People v. Hill,

supra, 148 Cal.App.3d at p. 756.) Factors for the court to consider include

“(1) defendant’s prior history in the substitution of counsel and the desire to change

from self-representation to counsel-representation, (2) the reasons set forth for the

request, (3) the length and stage of the trial proceedings, (4) disruption or delay which

reasonably might be expected to ensue from the granting of such motion, and (5) the

likelihood of defendant’s effectiveness in defending against the charges if required to

continue to act as his own attorney.” (People v. Gallego, supra, 52 Cal.3d at p. 164.)

We apply the abuse of discretion standard of review. (People v. Lawley, supra, 27

Cal.4th at p. 149.)

       Defendant had four attorneys prior to becoming self-represented. Defendant had

one attorney from the Public Defender’s Office, one attorney from the conflicts panel,

and two privately retained attorneys. At the hearing on defendant’s request for counsel,

defendant said, “In four years, Your Honor, I—I just prayed and hoped to get a good

lawyer, you know.” The trial court responded, “You had good lawyers when you

decided to represent yourself. Again, I don’t know what lawyer I could give you that

would change that perception.” Given that defendant had four lawyers, and the trial

court believed the lawyers were “good lawyers,” the trial court could reasonably

conclude that returning defendant to counsel-represented status would likely not resolve

defendant’s concerns.


                                            19
       The second factor is the reasons for the request. At the hearing on defendant’s

request to once again be represented by counsel, defendant said he needed counsel

because he could no longer “comprehend everything that’s going on.” Defendant

explained that his efforts to represent himself had failed in that he failed to secure

funding for GSR testing and failed to review the videos that were part of the discovery.

       As to defendant’s ability to understand the legal proceedings, the trial court said,

“I’m sure that you’re very familiar with the case. You’re an intelligent person, from

what I can tell here in court.” The trial court also said, “I think [defendant] is capable of

representing himself.” The trial court’s comments indicate the court rejected

defendant’s alleged lack of understanding because defendant was a smart person who

understood the issues in the case. The trial court’s comments are supported by the

record, in that defendant filed two successful motions for continuances based upon his

understanding of the case. The motions indicate that defendant understood the legal

proceedings and the issues in the case.

       As to the GSR testing, the trial court said, “I’m going to have to assume that if

there is no funding for it, then [defendant] is not going to get the GSR tested.” We note

that the record indicates Ms. Anwar obtained funding for GSR testing on March 1,

2018. Brother’s attorney explained that when defendant resubmitted his funding request

as a self-represented litigant, “the first time it got denied, they misunderstood and

thought he wanted funding to actually test people, roll people’s fingerprints.”

Defendant said he tried to obtain GSR funding and “[b]oth times I’ve been denied.”

Defendant did not explain why his second request was denied, e.g., if it was due to a


                                             20
lack of funding or another misunderstanding. The trial court concluded, “[H]e’s had

time . . . to ask for a hearing before the pay panel.”

       The trial court’s comment reflects that the failure to secure GSR funding was not

due to defendant’s lack of counsel, rather, it was due to either a lack of available

funding or defendant’s failure to follow through with the process. Defendant failed to

explain what an attorney would have done differently than him to secure funding. For

example, defendant failed to explain what Ms. Anwar did to obtain funding that was

different from defendant’s applications for funding, and why defendant was unable to

simply copy Ms. Anwar’s application if the problem was due to a misunderstanding

rather than a lack of funds. Given the lack of information in the record, the trial court

could reasonably conclude that involvement of counsel would not have changed the

issue of funding for GSR testing.

       In regard to the videos, the trial court said, “[A]ny minor discovery that you still

may need to go over can be accomplished in the next few days,” and “[Y]ou’ll have a

few days to at least review the videos that you were mentioning.” Defendant asserted

that “[I]t takes time to get to the kiosk machine. I’m not able to get to the kiosk every

day, Your Honor.”4 The trial court’s comments indicate a conclusion that defendant

would be able to watch the videos in the days prior to trial, and thus did not necessitate

the appointment of counsel. The trial court’s conclusion was reasonable, in that the




       4   We infer defendant was referring to the jail’s law library computer kiosks.

                                             21
attorneys for the other parties could show defendant the videos during the pretrial

hearings if defendant was unable to watch them in the jail.

       For example, the prosecutor said at the hearing on defendant’s motion for

reconsideration, “The surveillance video and the street cam, those were provided long

ago. The investigator did ask me to reformat them, because they wouldn’t play on

whatever systems are available in the jail. And I did that weeks ago, and she picked

them up. Those are things that he can see when we’re in court. I can bring my

computer and show him the videos as we’re there. So those are things that we can cure

if those are the actual issues.

       The third factor is the length and stage of the proceedings. The trial court said,

“This is a—to put it mildly, this is a four-year-old case. I think that’s a conservative

estimate. It’s probably older than four years, certainly, when events took place.” The

trial court noted, “The trial is in two days.” The record supports the trial court’s

timeline. The complaint was filed on June 23, 2014. Defendant made his request for

counsel on March 12, 2019, and trial was scheduled for March 14, 2019. Thus, at the

time defendant made his motion, trial was two days away and the case was over four

and one-half years old.

       The fourth factor is the disruption or delay which reasonably might be expected

to ensue from the granting of such motion. Defendant did not specify in his motion if

he wanted a newly retained private attorney, one of the two previously retained private

attorneys, Mr. Comings from the conflicts panel, or a different attorney from the




                                             22
conflicts panel.5 Defendant did mention that for four years he “hoped to get a good

lawyer,” so we infer that defendant did not want any of his prior attorneys, who were

familiar with the case. Thus, defendant wanted a new attorney who would need to

become familiar with the case. The trial court noted that the case was not “necessarily a

complex case, but, . . . there was a lot of discovery.”

       Defendant’s investigator’s report supports the trial court’s remark, in that the

investigator detailed some of the discovery as including 33 police reports, which totaled

274 pages; two sets of transcripts, which were 134 pages; 11 audio and video

recordings; and a flash drive from counsel containing 34 folders of “audio, video,

photos, multiple cellebrite records, [and] multiple interviews.” Given the amount of

discovery, if a new attorney were appointed or retained, there would necessarily be a

delay in the trial because the attorney would need time to process the discovery.

       Defendant contends the trial court erred by not asking Ms. Larson, the deputy

public defender who said the Public Defender’s Office was available for appointment,

how long a delay the Public Defender’s Office would need to prepare the case. The trial

court checked if Ms. Larson was familiar with the case, and Ms. Larson said she was

not familiar with the case. Given Ms. Larson’s lack of familiarity with the case, it

would not have been reasonable to ask her how long it would take a public defender to

prepare the case. Moreover, the public defender declared a conflict in July 2014 and

was relieved as defendant’s counsel.


       5  On April 16, 2019, defendant renewed his motion for counsel in the midst of
trial and requested “Virginia Blumenthal from the conflicts panel.”

                                             23
       The fifth factor is the likelihood of defendant’s effectiveness in defending against

the charges if required to continue to act as his own attorney. Brother’s attorney told

the trial court that defendant had “a pretty good self-defense claim,” which would

involve the testimony of three prosecution witnesses—a civilian witness who saw one

of the victims throw a firearm in the bushes, a law enforcement officer who recovered

the firearm from the bushes, and a law enforcement officer who found a firearm in the

Cadillac.

       Defendant’s defense was fairly simple in that it essentially involved asking

witnesses about firearms in the Cadillac and the bushes. Defendant had successfully

argued motions to continue the trial, and the trial court noted that defendant was

intelligent. Given that defendant was capable of arguing motions, the trial court could

reasonably conclude that defendant would likely be effective in asking witnesses about

firearms in the Cadillac and the bushes.

       Defendant asserts that he was unable to effectively defend himself because he

“was inexplicably unable to obtain approval” of his application for funding for GSR

testing when Ms. Anwar was able to obtain such funding. Brother’s attorney told the

trial court that, when defendant became self-represented, defendant was given a copy of

Ms. Anwar’s funding application and the pay panel’s order granting the funding.

Defendant’s investigator declared that defendant successfully applied for funding for

photocopying and flash drives. Thus, defendant (1) had a copy of a successful

application for funding for GSR testing in his possession, and (2) knew how to file a

successful funding application for photocopies and flash drives. Given the record, the


                                            24
trial court could reasonably conclude that defendant did not need counsel to apply for

funding for GSR testing.

       In sum, (1) defendant had four attorneys prior to becoming self-represented;

(2) defendant’s reasons for wanting counsel did not demonstrate a need for counsel;

(3) the case was over four years old, and defendant’s motion was made two days before

trial; (4) if defendant’s motion were granted, then a delay in the proceedings would

occur while counsel became familiar with the case; and (5) defendant was likely to be

effective in defending himself. The trial court’s denial of defendant’s motion was

within the bounds of reason; therefore, we conclude the trial court did not abuse its

discretion. Consequently, we conclude defendant’s constitutional right to counsel was

not violated.

       Defendant contends the trial court erred because “[t]he sole reason the court

denied the request was because it came several days before trial in a case that had been

pending for several years.” Immediately after defendant made his oral motion, the trial

court said, “The trial is in two days, [defendant]. Frankly, that request is untimely.”

Then, as it appeared the hearing was concluding, the trial court said, “And, again, it’s

just an untimely request at this point. I’m inclined to deny it.” The trial court’s

comments cannot be read in isolation. When hearing defendant’s motion, the trial court

made comments that relate to all five of the factors, as detailed ante. Thus, the record

shows that the trial court considered more than the timeliness of the motion when

exercising its discretion.




                                            25
       B.     POSTVERDICT MOTION FOR COUNSEL

              1.     PROCEDURAL HISTORY

       Defendant made his initial pretrial motion for counsel on March 12, 2019.

Defendant renewed that motion at nearly every court appearance thereafter. When

defendant renewed the motion on March 27, 2019, and several times thereafter, the trial

court said that it would consider the renewed motion to be a continuing objection to

defendant having to represent himself and that the objection was overruled or the

motion was denied.

       On May 13, 2019, while the jury was deliberating, a discussion was held

regarding the prior conviction allegations. Defendant chose to have a court trial

regarding the prior strike conviction and prior serious felony conviction. After the jury

returned its verdicts, the trial court scheduled the court trial for May 31. The court said

that, after the prior conviction allegations were decided, the court would refer the matter

to the Probation Department for a probation report. Defendant asked for an attorney.

The trial court denied the motion but again said it would be an ongoing objection.

       At the court trial on May 31, 2019, the trial court found the prior conviction

allegations to be true. The court scheduled the sentencing hearing for August 16.

Defendant reminded the trial court that he wanted to be represented by counsel.

Defendant explained that he had been making motions for attorney representation “from

day one before I started trial,” but the motions had been denied. Defendant said he

lacked knowledge of the law and did not “know what [he was] doing.” Prior to the

sentencing hearing, defendant filed a motion requesting the trial court strike defendant’s


                                            26
prior strike conviction (a Romero6 motion). At the sentencing hearing, the trial court

denied defendant’s Romero motion.

               2.     ANALYSIS

       Defendant contends the trial court erred by denying his motion for counsel to

represent him at the trial on the prior conviction allegations and at the sentencing

hearing.

       “[A]ppellate courts have concluded that a motion for self-representation made

after the jury returns its verdict on a primary offense but prior to commencement of a

bifurcated trial on prior convictions is untimely and subject to the trial court’s discretion

because proceedings on the priors are merely part of the trial. [Citations.] In each of

these [appellate] decisions, the courts concluded that the motions were actually made

during trial, even though they were brought prior to the start of a second phase or stage

of the trial.” (People v. Miller (2007) 153 Cal.App.4th 1015, 1023.)

       As to defendant’s motion for counsel for the bench trial on the priors, our

analysis ante applies because the bench trial was not a separate proceeding. In other

words, the analysis ante regarding defendant’s motion for counsel for the trial

encompasses the substantive charges and the prior conviction allegations. Accordingly,

we will not set forth a separate analysis concerning the bifurcated bench trial on the

prior conviction allegations.




       6   People v. Romero (1996) 13 Cal.4th 497.

                                             27
        By contrast, sentencing “is a proceeding separate and distinct from the trial.”

(People v. Miller, supra, 153 Cal.App.4th at pp. 1023-1024.) The concerns about delay

that can accompany a motion for representation by counsel made during trial do “not

apply to sentencing hearings, which are separate proceedings from the trial and occur

after the trial has been completed. This is not to say that every request for [counsel] at

sentencing will be timely. Much as a request [for counsel] at trial must be made a

reasonable time before trial commences, the request for [counsel] at sentencing must be

made within a reasonable time prior to commencement of the sentencing hearing.” (Id.

at p. 1024.) When an unequivocal motion for representation by counsel is made a

reasonable time prior to sentencing, the motion must be granted—it is not a

discretionary decision. (Id. at p. 1024.)

        On May 14, 2019, after the jury returned its verdicts, the trial court set the bench

trial for May 31 and explained that, on May 31, it would refer the matter to the

Probation Department for a probation report. The trial court said it would not yet

schedule the sentencing hearing. The following exchange then occurred:

        “[Defendant]: That’s for sentencing? [(presumably referring to the probation

report)]

        “The Court: Okay.

        “[Defendant]: Can I ask for an attorney right now?

        “The Court: You can and that—and that request is denied, but it is continued

okay.

        “[Defendant]: Thank you, your Honor.”


                                             28
       Because defendant asked a question about sentencing immediately before asking

for an attorney one can reasonably infer that defendant’s May 14 motion for an attorney

was meant to include the bench trial and the sentencing hearing. In regard to the

sentencing hearing, defendant’s motion was timely because the sentencing hearing had

not been scheduled at that point and a probation report had not yet been requested.

Defendant’s motion was also unequivocal because he had been asking for counsel for

two months. Because the motion was timely and unequivocal, the trial court was

required to grant the motion. (People v. Miller, supra, 153 Cal.App.4th at p. 1024.)

Therefore, the trial court erred by denying defendant’s motion for counsel for the

sentencing hearing. The error is reversible per se, which means defendant’s sentence

must be reversed. (Ibid., citing People v. Welch (1999) 20 Cal.4th 701, 729 [“Faretta[7]

error is reversible per se.”].)

       C.      FIREARM ENHANCEMENT

       Defendant contends the two firearm enhancements (§ 12022.53, subd. (d)) must

be stricken because the enhancement does not apply to attempted voluntary

manslaughter. The People concede defendant is correct. Former section 12022.53,

subdivisions (a) and (d), list all of the substantive offenses to which the firearm

enhancement can be attached, and attempted voluntary manslaughter is not on the lists.

Accordingly, we will reverse the two firearm enhancements (§ 12022.53, subd. (d)).




       7   Faretta v. California (1975) 422 U.S. 806.

                                             29
       D.     JAIL COSTS

       Defendant contends the trial court erred by suspending an order for defendant to

pay jail costs because such costs can only be imposed as a term of probation or a

conditional sentence. (§ 1203.1c, subd. (a).) The People concede defendant is correct.

We have concluded ante that defendant’s entire sentence must be reversed, which

means this issue is moot in that we can provide defendant no further relief. (People v.

Echavarria (2017) 13 Cal.App.5th 1255, 1272.) Accordingly, we will not address the

merits of this issue.

                                       DISPOSITION

       The section 12022.53, subdivisions (d) and (e), enhancements in Counts 1 and 2

are reversed. The denial of defendant’s motion for counsel for the sentencing hearing is

reversed. The sentence is reversed, which includes the ruling on the Romero motion.

The trial court is directed to grant defendant’s motion for representation by counsel for

the sentencing hearing and resentence defendant. In all other respects, the judgment is

affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                       MILLER
                                                                                            J.

We concur:

RAMIREZ
                               P. J.

SLOUGH
                                  J.


                                            30